This case was heretofore reversed by this Court. See F. E. C. Ry. Co. vs. Townsend, 104 Fla. 362, 140 So. 196. Afterward, petition for rehearing as to damages was granted by an opinion and order filed by us July 8, 1932, not yet reported. Briefs have been filed by the respective parties and the cause is now before us on the question of what, if anything, is a proper amount of remittitur to be allowed in lieu of absolute reversal of *Page 369 
the judgment for failure of the court and jury below to properly apportion the damages under the applicable statute, it appearing that some liability has been shown by the evidence.
On December 8, 1928, a train operated by the Florida East Coast Railway Company struck an automobile at a grade crossing near Orange Mills in Putnam County. The car was driven by the defendant in error in this case, Francis Melville Townsend. A boy named Clarence Guilford, who was riding with him at the time, was killed. Townsend was badly injured. The jury awarded $18,000 damages to Townsend who was the driver of the car and who was only injured (not killed) while another jury awarded $12,000.00 damages in another trial (See F. E. C. Ry. Co. vs. Guilford, 104 Fla. 370, 140 Sou. Rep. 199) for the death of the boy who was merely a passenger in the car.
Our view of this case is that any recovery of damages by Townsend, the driver of the car, who was merely injured by the collision, in excess of $1000.00 is excessive, under the present record. Therefore, if the defendant in error will remit all of the judgment he has recovered in excess of $1000.00, the judgment will stand affirmed for that amount, otherwise a new trial will be granted in accordance with the original opinion and judgment of this court filed February 26, 1932.
Judgment to stand reversed on rehearing unless defendant in error shall file remittitur of amount of judgment in excess of $1000.00, but affirmed for $1000.00 as of date of original recovery, in event such remittitur shall be filed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.